Exhibit 10.68

Revolving Line of Credit Agreement

Borrower:   DVS Korea Co., Ltd.
196 Kumkok Dong, Boon Dan Gu, Sung Nam City, Kyunggi Province
Mr. Byung Hyun Lee, CEO

Lender:   Hana Bank

Principal (Limit on the Line of Credit): 500,000,000 Korean Won

Purpose of the Loan: Overdraft

This Revolving Line of Credit dated March 22, 2002, is made and executed between
DVS Korea Co., Ltd.("Borrower") and Hana Bank ("Lender") on the following terms
and conditions.

Borrower understands and agrees that in granting, renewing, or extending any
loan, Lender is relying upon Borrower's representation, warranties, and
agreements as set forth in this Agreement; the granting, renewing, or extending
of any loan by lender at times shall be subject to Lender's sole judgment and
discretion; and all such loans shall be and remain subject of the terms and
conditions of this Agreement.

Term

This Agreement shall be effective as of April 1, 2002, and shall continue in
full force and effect until March 23, 2003.

Interest Rate

The annual interest rate on this Agreement is fixed rate of 10.0%. The annual
interest rate for this Agreement is computed on a 365 day basis; that is, by
applying the ratio of the annual interest rate over a year of 365 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.

Description Collateral

Installment Savings Deposit of 250,000,000 Korean Won Installment Savings
Deposit of 1,200,000,000 Korean Won covering all the credit provided by Lender.

In addition, Borrower shall provide to Lender a blank draft. Lender may submit
to the Borrower's bank the draft for full payment of unpaid principal and
accrued interest when Borrower fails to make payment in accordance with the
terms of this Agreement.

Late Charge and Interest After Default

Upon Borrower's failure to pay all amounts declared due pursuant to this
section, including failure to pay accrued interest, monthly payment, outstanding
principal balance on final maturity date, and excess draw on the account, Lender
will adjust annual interest rate to 19% and applied to past due, if any.

Payment

Borrower will pay this loan in full of all outstanding principal plus all
accrued interest on the maturity date. In addition, Borrower will pay regular
monthly payments of all accrued unpaid interest due as of each payment date.

Cessation of Advances

If Lender has made any commitment to make any Loan to Borrower under this
Agreement, Lender has right to reduce the Loan limit or shall have no obligation
make Loan Advances or to disburse Loan proceeds, if: (i) there occurs a material
adverse change in financing community; or (ii) there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan. If Lender
decides to reduce the Loan limit and Borrower's outstanding loan exceeds such
new limit, excess is due immediately upon demand of Lender.




--------------------------------------------------------------------------------


